DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5, 7, 9, 16 and 18 have been amended. Claims 8 and 17 have been cancelled. Claims 21-22 have been newly added. Claims 1-7, 9-16 and 18-22 are pending.

Response to Arguments
Applicant's arguments filed on Feb 05, 2021 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of Kotalwar et al (US 20190097943 A1, Priority Date: September 28, 2017) and Wijnands et al (US20150139228A1) fails to teach or suggest “obtaining, from the area border router of the third IGP area of the multi-IGP-area BIER domain or from the bit forwarding ingress router, a multicast packet encapsulated in a BIER header including the bit forwarding router identifier of the bit forwarding egress router; and providing the multicast packet encapsulated in the BIER header to the bit forwarding egress router or to the area border router of the second IGP area of the multi- IGP-area BIER domain” in claim 7. 
In response the Examiner respectfully disagrees because Wijnands discloses:
“obtaining, from the area border router of the third IGP area of the multi-IGP-area BIER domain or from the bit forwarding ingress router, a multicast packet encapsulated in a BIER header including the bit forwarding router identifier of the bit forwarding egress router” and (see, Fig. 9 and 12, step 1202->1204-> 1205, ABR 908 of area X receives a multicast data packet that includes BIER forwarding information (a bit string) from BFIR 906, , par 0082-0083. Noted, the bit string (0010) included in multicast data packet would be the router identifier of BFER 916, par 0041 and BIFT C of fig. 9. (the examiner picks an option to reject)); 
“providing the multicast packet encapsulated in the BIER header to the bit forwarding egress router or to the area border router of the second IGP area of the multi- IGP-area BIER domain” (see, Fig. 9 and 12, step 1202->1204-> 1205, ABR 908 of area X receives a multicast data packet that includes BIER forwarding information (a bit string) from BFIR 906, it will be forward to BFER 916 if ABR 908 is not the target, par 0082-0083. Noted, BFIR as BIER-enabled nodes encapsulate and/or de-encapsulate multicast data packet, par 0042. (examiner picks an option to reject)). 
Therefore, the cited references teach the claimed limitations in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 1 and 16 that recites similar features. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kotalwar et al (US 20190097943 A1, Priority Date: September 28, 2017) in view of Wijnands et al (US20150139228A1).

Regarding claim 1 (Currently Amended), Kotalwar’943 discloses a method (see, Fig. 1, multicast capability to support BIER core network stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061) comprising:
at a bit forwarding egress router of bit index explicit replication (BIER) domain (see, Fig. 1,  BIER border router (BBR)  115-B4(P4) which is IBBR of the control traffic and BFER of the data traffic in BIER domain with interface with PIM domain, par 0019, 0025, 0028, 0031): 
see, IBBR (BFER) 115-B4 (P4) receives the PIM JOIN or prune messages from PIM router in PIM domain 112-2, paragraph 0028-0029, 0033-0034, 0061, 0067-0068);
 inserting, into the PIM join or prune request, a PIM join or prune attribute identifying a bit forwarding router identifier of the bit forwarding egress router (see, BFER P4 encapsulates the PIM JOIN/Prune for signaling of the PIM JOIN/Prune via the BIER domain within a BIER packet with header indicating BFR-ID of BFER, paragraphs 0061, 0064, 0067); 
computing a path to an area border router of the BIER domain(see, IBBR computed SPF path and identify the BIER routers 115 on the SPF path to the multicast source including area border router, paragraph 0033-0035, 0037-0038); and
providing the PIM join or prune request via the path to the area border router of the BIER domain (see, IBBR sends the join or prune message using BIER packet via BIER tunnel to ABR on the route,  Paragraph 0041 (line 1-4), 0061(line 13-18) and 0067(line 2-3)-0068(line 1-3)). 
Kotalwar’943 discloses all the claim limitations but fails to explicitly teach: 
at a bit forwarding egress router of a first Interior Gateway Protocol (IGP) area of a multi-IGP-area bit index explicit replication (BIER) domain: 
computing a path to an area border router of the first IGP area of the multi-IGP-area BIER domain; and 
providing the PIM join or prune request via the path to the area border router of the first IGP area of the multi-IGP-area BIER domain; and
obtaining, from the area border router of the first IGP area of the multi-IGP-area BIER domain, a multicast packet encapsulated in a BIER header including the bit forwarding router identifier of the bit forwarding egress router, wherein the area border router of the first IGP area of the multi-IGP-area BIER domain obtained the multicast packet encapsulated in the BIER header from an area border router of a second IGP area of the multi-IGP-area BIER domain or from a bit forwarding ingress router.

However Wijnands’228 from the same field of endeavor (see, fig. 9, multi-area BIER network 900 including BIER-enabled nodes and area boundary routers, paragraph 0011, 0146) discloses: 
at a bit forwarding egress router of a first Interior Gateway Protocol (IGP) area of a multi-IGP-area bit index explicit replication (BIER) domain (see, Fig.2 and 9, multicast-enabled node such as BFER 906 in area X of the multi-area BIER domain running with IGP, par 0028, 0073-0075): 
computing a path to an area border router of the first IGP area of the multi-IGP-area BIER domain (see, Fig. 9, multicast-enabled node such as BFER 906 performs RPF checks to identify the upstream next hop node towards the RP (or source) such as ABR 908 in area X of the multi-area BIER domain running with IGP, par 0028, 0073-0075); and 
providing the PIM join or prune request via the path to the area border router of the first IGP area of the multi-IGP-area BIER domain (see, fig. 9, multicast-enabled node such as BFER 906 sends a join/PRUNE message to the upstream next hop node such as ABR 908 in area X of the multi-area BIER domain running with IGP, par 0028, 0073-0075) ; and
obtaining, from the area border router of the first IGP area of the multi-IGP-area BIER domain (see, Fig. 9, ABR 908 of area X of the multi-area BIER domain running with IGP, par 0073-0075), a multicast packet encapsulated in a BIER header including the bit forwarding router identifier of the bit forwarding egress router (see, Fig. 9 and 12, step 1202->1204-> 1205, ABR 908 of area X receives a multicast data packet that includes BIER forwarding information (a bit string) from BFIR 906, it will be forward to BFER 916 if ABR 908 is not the target, par 0082-0083. Noted, the bit string (0010) included in multicast data packet would be the router identifier of BFER 916, par 0041 and BIFT C of fig. 9), 
wherein the area border router of the first IGP area of the multi-IGP-area BIER domain (see, Fig. 9, ABR 908 of area X of the multi-area BIER domain running with IGP, par 0073-0075) obtained the multicast packet encapsulated in the BIER header from an area border router of a second IGP area of the multi-IGP-area BIER domain or from a bit forwarding ingress router (see, Fig. 9 and 12, step 1202->1204-> 1205, ABR 908 of area X receives a multicast data packet that includes BIER forwarding information (a bit string) from BFIR 906 of area X, par 0082-0083. Noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wijnands’228 into that of Kotalwar’943. The motivation would have been to forward packets and/or network messages to BIER-enabled nodes in the same or different areas (par 0076).

Regarding claim 2 (Currently Amended), Kotalwar’943 discloses the method of claim 1 (see, Fig. 1, multicast capability to support BIER core network stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061) further comprising:
at the bit forwarding egress router (see, Fig. 1,  BIER border router (BBR)  115-B4(P4) which is IBBR of the control traffic and BFER of the data traffic in BIER domain with interface with PIM domain  , paragraph 0019, 0025, 0028, 0031): 
providing the multicast packet to the network node in the PIM domain (see, Fig. 1, BFER P4 send the multicast data traffic to PIM router PE4 in the PIM domain, PIM router in PIM domain 112-2, paragraph 0020, 0067) .


Regarding claim 3 (Currently Amended), Kotalwar’943 discloses the method of claim 1 (see, Fig. 1, multicast capability to support BIER core network stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061) further comprising: 
at the bit forwarding egress router(see, Fig. 1,  BIER border router (BBR)  115-B4(P4) which is IBBR of the control traffic and BFER of the data traffic in BIER domain with interface with PIM domain, paragraph 0019, 0025, 0028, 0031): 
inserting an entry into a local BIER table (see, BFER locally setup multicast route entry for BIER multicast data traffic,  paragraph 0040), wherein the entry includes the bit forwarding router identifier of the bit forwarding egress router and an indication to decapsulate the multicast packet from the BIER header (Note, multicast route entry keep BIER tunnel information which including BFER identifier parameter BFR-ID and protocol parameter that identifies the protocol of the message being tunneled as indication for the extraction of multicast data packet, paragraph 0040-0041, 0059); and 
decapsulating the multicast packet from the BIER header (see, BFER(s) on the multicast route entry extract the multicast data packets of the multicast traffic from the BIER packets, paragraph 0059).

Regarding claim 4 (Original), Kotalwar’943 discloses the method of claim 2 (see, Fig. 1, multicast capability to support BIER core network stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061) further comprising: 
at the bit forwarding egress router (see, Fig. 1,  BIER border router (BBR)  115-B4(P4) which is IBBR of the control traffic and BFER of the data traffic in BIER domain with interface with PIM domain  , paragraph 0019, 0025, 0028, 0031): 
inserting an entry into a local forwarding table (see, BFER locally setup multicast route entry for BIER multicast data traffic, paragraph 0040), wherein the entry identifies a Note, multicast route entry keep incoming interface (tunnel) information including (S, G) and outgoing interface list including PIM interface to the PIM router, paragraph 0040); 
determining that the multicast packet originated from the multicast source and belongs to the multicast group (see, BFER base on incoming interface information including (S, G) of the local multicast route entries to determine if the multicast data packet should be processed, paragraph 0040, 0059); and 
in response to determining that the multicast packet originated from the multicast source and belongs to the multicast group, providing the multicast packet to the network node in the PIM domain (see, interested BFERs forward the multicast data packets to PIM router in the PIM domain based on multicast route entries, paragraph 0040).

Regarding claim 5 (Currently Amended), Kotalwar’943 discloses the method of claim 1 (see, Fig. 1, multicast capability to support BIER core network stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061), wherein the PIM join or prune attribute further includes an identification of the bit forwarding ingress router (see, IBBR 115-B sends the join message that is indicative of the request by the multicast host to join the (S,G) using a BIER packet with BIER header.BFIR-ID to identify BFIR, paragraph 0041).


Regarding claim 7 (Currently Amended), Kotalwar’943 discloses a method (see, Fig. 1, multicast capability to support BIER core network, including BFIR, BFER and ABR, stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061) comprising:
at an area border router of a bit index explicit replication (BIER) domain (see, fig. 1, BIER core router (BCR) 115-C, paragraph 0020, 0042): 
see, PIM router, paragraph 0025) in a PIM domain (see, BCR 115-C receive the BIER packet of PIM Join or Prune from IBBR(BFER) via BIER tunnel through the BIER domain 113, PIM join or Prune was original requested from PIM router in PIM domain to the IBBR(BFER), paragraph 0025, 0031, 0040-0043), or from an area border router of the BIER domain the PIM join or prune request including a PIM join or prune attribute identifying a bit forwarding router identifier of the bit forwarding egress router ( see, BFER P4 encapsulates the PIM JOIN/Prune for signaling of the PIM JOIN/Prune via the BIER domain within BIER packet with header indicating BFR-ID of BFER, paragraphs 0061, 0064, 0067); 
providing the PIM join or prune request to the area border router of the third IGP area of the multi-IGP-area BIER domain or to the bit forwarding ingress router (see, BCR forward the BIER packet of Join/Prune message through the BIER domain 113 via BIER tunnel along the path to BBR 115-B which could be ABR or EBBR (BFIR), paragraph 0041-0043, 0046. Noted: examiner picks one option to reject).

Kotalwar’943 discloses all the claim limitations but fails to explicitly teach:
at an area border router of a first Interior Gateway Protocol (IGP) area of a multi-IGP-area bit index explicit replication (BIER) domain: 
computing a path to an area border router of a third IGP area of the multi-IGP-area BIER domain or to a bit forwarding ingress router;
obtaining, from the area border router of the third IGP area of the multi-IGP-area BIER domain or from the bit forwarding ingress router, a multicast packet encapsulated in a BIER header including the bit forwarding router identifier of the bit forwarding egress router; and 
providing the multicast packet encapsulated in the BIER header to the bit forwarding egress router or to the area border router of the second IGP area of the multi- IGP-area BIER domain. 

However Wijnands’228 from the same field of endeavor (see, fig. 9, multi-area BIER network 900 including BIER-enabled nodes and area boundary routers, paragraph 0011, 0146) discloses: 
at an area border router of a first Interior Gateway Protocol (IGP) area of a multi-IGP-area bit index explicit replication (BIER) domain (see, Fig. 9, ABR 908 in area X of the multi-area of BIER domain running with IGP, par 0028, 0073-0076): 
computing a path to an area border router of a third IGP area of the multi-IGP-area BIER domain (see, area Z (third area of the multi-area in BIER domain) running with IGP, par 0073-0076) or to a bit forwarding ingress router (see, multicast-enabled node in multi-area BIER network running IGP performs RPF checks to identify the upstream next hop node towards the RP (or source), par 0028 and 0073-0074. Noted: fig. 9, BIFR 916 acting as the source or next hop node of ABR 908 in area X (corresponding to first IGP area), ABR 910 in area Z (third area of the multi-area in BIER domain) acting as next hop node to ABR 908);
obtaining, from the area border router of the third IGP area of the multi-IGP-area BIER domain or from the bit forwarding ingress router, a multicast packet encapsulated in a BIER header including the bit forwarding router identifier of the bit forwarding egress router (see, Fig. 9 and 12, step 1202->1204-> 1205, ABR 908 of area X receives a multicast data packet that includes BIER forwarding information (a bit string) from BFIR 906, par 0082-0083. Noted, the bit string (0010) included in multicast data packet would be the router identifier of BFER 916, par 0041 and BIFT C of fig. 9.) (the examiner picks an option to reject); and 
providing the multicast packet encapsulated in the BIER header to the bit forwarding egress router or to the area border router of the second IGP area of the multi- IGP-area BIER domain (see, Fig. 9 and 12, step 1202->1204-> 1205, ABR 908 of area X receives a multicast data packet that includes BIER forwarding information (a bit string) from BFIR 906, it will be forward to BFER 916 if ABR 908 is not the target, par 0082-0083. Noted, BFIR as BIER-enabled nodes encapsulate and/or de-encapsulate multicast data packet, par 0042) (the examiner picks an option to reject). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Wijnands’228 into that of Kotalwar’943. The motivation would have been to forward packets and/or network messages to BIER-enabled nodes in the same or different areas (par 0076).

Regarding claim 9 (Currently Amended), Kotalwar’943 discloses the method of claim 7 (see, Fig. 1, multicast capability to support BIER core network, including BFIR, BFER and ABR, stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061), further comprising: 
at the area border router of the BIER domain (see, fig. 1, BIER core router (BCR) 115-C, paragraph 0020, 0042).
Kotalwar’943 discloses all the claim limitation but fails to explicitly teach: at the area border router of the first IGP area of the multi-IGP-area BIER domain: 
inserting an entry into a local BIER table, wherein the entry includes an indication to provide the multicast packet to the bit forwarding egress router or to the area border router of the second IGP area of the multi-IGP-area BIER domain.

see, fig. 9, multi-area BIER network 900 including BIER-enabled nodes and area boundary routers, paragraph 0011, 0146) discloses: 
at the area border router of the first IGP area of the multi-IGP-area BIER domain (see, Fig. 9, ABR 908 in area X of the multi-area of BIER domain running with IGP, par 0028, 0073-0076): 
inserting an entry into a local BIER table (see, upstream next hop node creates an entry in its multicast forwarding table if doesn’t already exist, par 0029), wherein the entry includes an indication to provide the multicast packet to the bit forwarding egress router (see, Fig. 9, entry includes information that indicates how to forward multicast data packets to determine the upstream next-hop node, par 0029. Noted: BFER 906 acting as upstream next-hop node to ABR 908) or to the area border router of the second IGP area of the multi-IGP-area BIER domain.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Wijnands’228 into that of Kotalwar’943. The motivation would have been to deliver multicast data packets from a source to multiple receivers without unduly burdening the source (par 0022).


Regarding claim 10 (Original), Kotalwar’943 discloses the method of claim 7 (see, Fig. 1, multicast capability to support BIER core network, including BFIR, BFER and ABR, stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061), wherein the PIM join or prune attribute further includes an identification of the bit forwarding ingress router (see, IBBR 115-B sends the join message that is indicative of the request by the multicast host to join the (S,G) using a BIER packet with BIER header.BFIR-ID to identify BFIR, paragraph 0041).
Kotalwar’943 discloses all the claim limitations but fails to explicitly teach: computing the path includes computing the path based on the identification of the bit forwarding ingress router.
	However Wijnands’228 from the same field of endeavor (see, fig. 9, multi-area BIER network 900 including BIER-enabled nodes and area boundary routers, paragraph 0011, 0146) discloses: computing the path includes computing the path based on the identification of the bit forwarding ingress router (see, multicast-enabled node performs a reverse path forwarding (RPF) check using the address of rendezvous point (RP) node or a source associated with the multicast group the host is joining, par 0028. Note: Each BIER-enabled node assigned unique identifier or routable address known as a router identifier (RID), par 0041). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Wijnands’228 into that of Kotalwar’943. The motivation would have been to deliver multicast data packets from a source to multiple receivers without unduly burdening the source (par 0022).

Regarding claim 11 (Previously Presented), Kotalwar’943 discloses the method of claim 7 (see, Fig. 1, multicast capability to support BIER core network, including BFIR, BFER and ABR, stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061), wherein.
Kotalwar’943 discloses all the claim limitations but fails to explicitly teach: 
computing the path includes computing the path to the area border router of the third IGP area of the multi-IGP-area BIER domain; and 


However Wijnands’228 from the same field of endeavor (see, fig. 9, multi-area BIER network 900 including BIER-enabled nodes and area boundary routers, paragraph 0011, 0146) discloses:
computing the path includes computing the path to the area border router of the third IGP area of the multi-IGP-area BIER domain (see, multicast-enabled node performs RPF checks to identify the upstream next hop node towards the RP (or source), BIER network are divided into multiple areas running with IGP, par 0028 and 0073-0074.Noted: fig. 9, the next hop node to ABR 908 is ABR 910 in area Z (third area of the multi-area in BIER domain), par 0074 and 0076); and 
providing the PIM join or prune request includes providing the PIM join or prune request to the area border router of the third IGP area of the multi-IGP-area BIER domain (see, multicast-enabled node performs RPF checks to identify next hop node towards the RP (rendezvous point) node when sending PIM join or prune message, par 0028.  Noted: fig. 9, the next hop node to ABR 908 is ABR 910 in area Z (third area of the multi-area in BIER domain), par 0074 and 0076).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wijnands’228 into that of Kotalwar’943. The motivation would have been to forward packets and/or network messages to BIER-enabled nodes in the same or different areas (par 0076).

Regarding claim 12 (Original), Kotalwar’943 discloses the method of claim 7 (see, Fig. 1, multicast capability to support BIER core network, including BFIR, BFER and ABR, stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061), wherein:
providing the PIM join or prune request includes providing the PIM join or prune request to the bit forwarding ingress router(Note, BCR(ABR) transport Join/prune message via BIER tunnel (along the path) to EBBR(BFIR), paragraph 0041-0042, Note: next hope to the ABR including EBBR(BFIR)).
Kotalwar’943 discloses all the claim limitations but fails to explicitly teach: computing the path includes computing the path to the bit forwarding ingress router.
However Wijnands’228 from the same field of endeavor (see, fig. 9, multi-area BIER network 900 including BIER-enabled nodes and area boundary routers, paragraph 0011, 0146) discloses: computing the path includes computing the path to the bit forwarding ingress router (see, fig. 2 and 9, multicast-enabled node performs RPF checks to identify the upstream next hop node towards the RP (or source), par 0028 and 0073-0074. Noted: fig. 9, the next hop node to ABR 908 is BFIR 906 (206 in fig.2), par 0068 and 0074)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Wijnands’228 into that of Kotalwar’943. The motivation would have been to forward packets and/or network messages to BIER-enabled nodes in the same or different areas (par 0076).

Regarding claim 13 (Original), Kotalwar’943 discloses the method of claim 7 (see, Fig. 1, multicast capability to support BIER core network, including BFIR, BFER and ABR, stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061), wherein: obtaining the PIM join or prune request includes obtaining the PIM join or prune request from the bit forwarding egress router (see, BCR(ABR) on the route receive the join or prune message using BIER packet via BIER tunnel from IBBR(BFER),  Paragraph 0036, 0041, 0061, 0068).

Regarding claim 14 (Previously Presented), Kotalwar’943 discloses the method of claim 7 (see, Fig. 1, multicast capability to support BIER core network, including BFIR, BFER and ABR, stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061), wherein: obtaining the PIM join or prune request includes obtaining the PIM join or prune request from the area border router of the BIER domain (Note, BCR(ABR) transport Join/prune message via BIER tunnel (along the path) before finally reach EBBR(BFIR), paragraph 0041-0042, Note: next hop of current ABR in the tunnel including another ABR and current ABR could be area border router of the second area of the multi-area BIER domain).
Kotalwar’943 discloses all the claim limitations but fails to explicitly teach: obtaining the PIM join or prune request includes obtaining the PIM join or prune request from the area border router of the second IGP area of the multi-IGP-area BIER domain.
However Wijnands’228 from the same field of endeavor (see, fig. 9, multi-area BIER network 900 including BIER-enabled nodes and area boundary routers, paragraph 0011, 0146) discloses: obtaining the PIM join or prune request includes obtaining the PIM join or prune request from the area border router of the second IGP area of the multi-IGP-area BIER domain (see, multicast-enabled node performs RPF checks to identify next hop node towards the RP (rendezvous point) node when sending PIM join or prune message, par 0028, 0073-0076. Noted: Fig. 9, next hop node to ABR 908 is ABR 910 in both Y (second area of the multi-area) and Z (third area of the multi-area) of BIER domain running IGP, par 0076). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0076).


Regarding claim 16 (Currently Amended), Kotalwar’943 discloses a method (see, Fig. 1, multicast capability to support BIER core network stitching with traditional PIM access networks, the network including different routes such as BFIR, BFER and ABR,  abstract, paragraphs 0015, 0061), comprising:
at a bit forwarding ingress router of a bit index explicit replication (BIER) domain (see, Fig.1, EBBR of control traffic and BFIR of data traffic in BIER domain area with interface to PIM domain area, paragraph 0019, 0025, 0028 and 0031): 
obtaining, from an area border router of BIER domain, a protocol independent multicast (PIM) join or prune request including a PIM join or prune attribute identifying a bit forwarding router identifier of a bit forwarding egress router that obtained the PIM join or prune request from a first network node in a first PIM domain (see, EBBR(BFIR in data traffic) receive BIER packet containing PIM join message from BCR(ABR) in the center of BIER domain area under the multi-domain system, the header of BIER packet including BFR-ID of BFER which obtained PIM join or prune request from PIM router in PIM domain, paragraph 0019, 0023, 0025, 0028, 0031, 0041-0043); 
computing a path to a second network node in a second PIM domain (see, fig. 1, EBBR(BFIR) determines the route to PIM router with which the multicast source is associated in the PIM domain, paragraph 0045); and 
providing the PIM join or prune request to the second network node (see, EBBR(BFIR) sends corresponding PIM JOIN/Prune message to join the (S,G) toward the PIM router with which the multicast source is associated, paragraph 0045, 0051, and 0068);
obtaining a multicast packet from the second network node (see, Fig. 1, multicast PDUs from PIM router 114-1(PE1) to BFIR 115-B3 (P3) on datapath, par 0021). 
Kotalwar’943 discloses all the claim limitations but fails to explicitly teach: 
at a bit forwarding ingress router of a first Interior Gateway Protocol (IGP) area of a multi-IGP-area bit index explicit replication (BIER) domain: 
obtaining, from an area border router of a second IGP area of the multi-IGP-area BIER domain, a protocol independent multicast (PIM) join or prune request including a PIM join or prune attribute identifying a bit forwarding router identifier of a bit forwarding egress router;
encapsulating the multicast packet in a BIER header including the bit forwarding router identifier of the bit forwarding egress router to produce an encapsulated multicast packet; and 
providing the encapsulated multicast packet to the area border router of the second IGP area of the multi-IGP-area BIER domain, wherein the area border router of the second IGP area of the multi-IGP-area BIER domain provides the encapsulated multicast packet to an area border router of a third IGP area of the multi-IGP-area BIER domain or to the bit forwarding egress router. 

However Wijnands’228 from the same field of endeavor (see, fig. 9, multi-area BIER network 900 including BIER-enabled nodes and area boundary routers, paragraph 0011, 0146) discloses:
at a bit forwarding ingress router of a first Interior Gateway Protocol (IGP) area of a multi-IGP-area bit index explicit replication (BIER) domain (see, Fig. 9, edge routers 906 act as BFIRs in area X (first area) of multi-area in BIER domain running IGP, par 0043, 0073-0074, and 0081): 
obtaining, from an area border router of a second IGP area of the multi-IGP-area BIER domain, a protocol independent multicast (PIM) join or prune request including a PIM join or prune attribute identifying a bit forwarding router identifier of a bit forwarding egress router Note, Fig. 9, ABR 908 in both X (first area of the multi-area) and Z (second area of the multi-area) of BIER domain running IGP acting as upstream next hop node to BIFR 906 receives PIM (join/PRUNE) message from BIFR 906, multicast-enabled node performs a reverse path forwarding (RPF) check using the address of rendezvous point (RP) node or a source associated with the multicast group the host is joining, par 0028, par 28, 0073-0076. Note: Each BIER-enabled node assigned unique identifier or routable address known as a router identifier (RID), par 0041);
encapsulating the multicast packet in a BIER header including the bit forwarding router identifier of the bit forwarding egress router to produce an encapsulated multicast packet (see, Fig. 9 and 12, step 1202->1204-> 1205, BFIR 906 of area X encapsulates multicast data packet with bit string used to forward the packets to BFERs such as BFER 916 of same area x, par 0042, 0081-0083. Noted, the bit string (0010) included in multicast data packet would be the router identifier of BFER 916 if multicast from BFIR 906 to BFER 916 in the same area, par 0041 and BIFT C of fig. 9); and 
providing the encapsulated multicast packet to the area border router of the second IGP area of the multi-IGP-area BIER domain (see, Fig. 9 and 12, step 1202->1204-> 1205, ABR 908 of area X receives a multicast data packet that includes BIER forwarding information (a bit string) from BFIR 906, it will be forward to BFER 916 if ABR 908 is not the target, par 0082-0083), wherein the area border router of the second IGP area of the multi-IGP-area BIER domain (see, fig. 9, ABR 908 of area Z, par 0076 and 0081. Noted, ABR 908 is included in both area X and Z, par 0076) provides the encapsulated multicast packet to an area border router of a third IGP area of the multi-IGP-area BIER domain or to the bit forwarding egress router (see, Fig. 9 and 12, step 1202->1204-> 1205, ABR 908 of area Z forwards encapsulated multicast packets to BFER 916 if ABR 908 is not the target, par 0081-0083. Noted, the examiner picks an option to reject). 
par 0076).

Regarding claim 18 (Currently Amended), Kotalwar’943 discloses the method of claim 16 (see, Fig. 1, multicast capability to support BIER core network stitching with traditional PIM access networks, the network including different routes such as BFIR, BFER and ABR,  abstract, paragraphs 0015, 0061), further comprising:
at the bit forwarding ingress router (see, Fig.1, EBBR in control traffic and BFIR in data traffic, paragraph 0045-0046): 
inserting an entry into a local forwarding table, wherein the entry identifies a multicast source and a multicast group, and the bit forwarding router identifier of the bit forwarding egress router (see, EBBR(BFIR) builds BRT (BIER reverse path forwarding (RPF) table) which entries including (S, G) and BFR-ID of BFER(IBBR), paragraph 0046-0047); and
determining that the multicast packet originated from the multicast source and belongs to the multicast group (Note, EBBR(BFIR) use incoming interface in multicast route entry to identify the multicast data traffic received which including (S,G) specified,  paragraph 0046-0047, 0050). 

Regarding claim 19 (Original), Kotalwar’943 discloses the method of claim 16 (see, Fig. 1, multicast capability to support BIER core network stitching with traditional PIM access networks, the network including different routes such as BFIR, BFER and ABR,  abstract, paragraphs 0015, 0061), wherein the PIM join or prune attribute further includes an identification of the bit forwarding ingress router (see, IBBR 115-B sends the join message that is indicative of the request by the multicast host to join the (S,G) using a BIER packet with BIER header.BFIR-ID to identify BFIR, paragraph 0041).


Regarding claim 21 (New), Kotalwar’943 discloses the method of claim 7 (see, Fig. 1, multicast capability to support BIER core network, including BFIR, BFER and ABR, stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061), further comprising.
Kotalwar’943 discloses all the claim limitations but fails to explicitly teach: 
at the area border router of the first IGP area of the multi-IGP-area BIER domain: 
bypassing a creation of a local state entry in response to obtaining the PIM join or prune request.

However Wijnands’228 from the same field of endeavor (see, fig. 9, multi-area BIER network 900 including BIER-enabled nodes and area boundary routers, paragraph 0011, 0146) discloses:
at the area border router of the first IGP area of the multi-IGP-area BIER domain (see, Fig. 9, ABR 908 in area X of the multi-area of BIER domain running with IGP, par 0028, 0073-0076):
bypassing a creation of a local state entry in response to obtaining the PIM join or prune request (see, fig. 9, transmitting the membership information (e.g., the join request) in a BGP message includes a route target (RT) value specific to the intended source, any other nodes that receive the BGP message will not import the membership information (and therefore won’t update the GMT (group membership tables)), Membership information is transferred between ABRs such as ABR 908 in area X and 910 in area Y, par 0031, 0073, 0076 and 0078-0079).
par 0076).

Regarding claim 22 (New), Kotalwar’943 discloses the method of claim 7 (see, Fig. 1, multicast capability to support BIER core network, including BFIR, BFER and ABR, stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061).
Kotalwar’943 discloses all the claim limitations but fails to explicitly teach: 
wherein the area border router of the first IGP area of the multi-IGP-area BIER domain is not assigned a bit forwarding router identifier.

However Wijnands’228 from the same field of endeavor (see, fig. 9, multi-area BIER network 900 including BIER-enabled nodes and area boundary routers, paragraph 0011, 0146) discloses: wherein the area border router of the first IGP area of the multi-IGP-area BIER domain is not assigned a bit forwarding router identifier (see, each of the BFIRs and BFERs assigned a bit position (BP) from a set and BP with set identifier corresponding to router identifier, all other BIER-enabled nodes in the network won’t be assigned BP(and thus ABR won’t be assigned any BP), par 0041, 0043-0046).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wijnands’228 into that of Kotalwar’943. The motivation would have been to forward packets to customers using BIER (par 0040).


Claims 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotalwar’943 in view of Wijnands’228 as applied to claims 1, 7 and 16 above, and further in view of Xu (US 20170317841 A1, PCT Priority Date: Jan 11, 2016).
Regarding claim 6 (Original), Kotalwar’943 modified by Wijnands’228 discloses the method of claim 1 (see, Fig. 1, multicast capability to support BIER core network stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061).
The combination of Kotalwar’943 and Wijnands’228 discloses all the claim limitations but fails to explicitly teach: the PIM join or prune request is a unicast frame.
However Xu’841 from the same field of endeavor (see, fig. 3A, network, including BFIR and BFER and intermediate BFR, processing multicast registration message which is a PIM join message, paragraph 0011, 0146) discloses: the PIM join or prune request is a unicast frame (see, multicast registration message  including BFER registration message (PIM join message) sent in unicast manner, paragraph 0011, 0077-0078). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Xu’841 into that of Kotalwar’943 modified by Wijnands’228. The motivation would have been to generate BFER registration message according to the information about the multicast group and the IP address of the registration router under different scenario (par 0076-0078).

Regarding claim 15 (Original), Kotalwar’943 modified by Wijnands’228 discloses the method of claim 7 (see, Fig. 1, multicast capability to support BIER core network, including BFIR, BFER and ABR, stitching with traditional PIM access networks, abstract, paragraphs 0015, 0061).
The combination of Kotalwar’943 and Wijnands’228 discloses all the claim limitations but fails to explicitly teach: the PIM join or prune request is a unicast frame.
see, fig. 3A, network, including BFIR and BFER and intermediate BFR, processing multicast registration message which is a PIM join message, paragraph 0011, 0146) discloses: the PIM join or prune request is a unicast frame (see, multicast registration message including BFER registration message (PIM join message) sent in unicast manner through the tunnel via intermediate BFR, paragraph 00077-0078, 0080-0081, 0146, 0150). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method to as taught by Xu’841 into that of Kotalwar’943 modified by Wijnands’228. The motivation would have been to generate BFER registration message according to the information about the multicast group and the IP address of the registration router under different scenario (par 0076-0078).

Regarding claim 20 (Original), Kotalwar’943 modified by Wijnands’228 discloses the method of claim 16 (see, Fig. 1, multicast capability to support BIER core network stitching with traditional PIM access networks, the network including different routes such as BFIR, BFER and ABR,  abstract, paragraphs 0015, 0061). 
The combination of Kotalwar’943 and Wijnands’228 discloses all the claim limitations but fails to explicitly teach: the PIM join or prune request is a unicast frame.
However Xu’841 from the same field of endeavor (see, fig. 3A, network, including BFIR and BFER and intermediate BFR, processing multicast registration message which is a PIM join message, paragraph 0011, 0146) discloses: the PIM join or prune request is a unicast frame (see, multicast registration message including BFER registration message (PIM join message) sent in unicast manner, paragraph 0011, 0077-0078). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0076-0078).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473